PER CURIAM.
Because there is no evidentiary or legal basis to support it, the order denying the father the present right to overnight visitation of a year-old child is reversed and the cause remanded with directions to order that such visitation be afforded. See Adamson v. Chavis, 672 So.2d 624 (Fla. 1st DCA 1996); Saenz v. Saenz, 602 So.2d 973 (Fla. 3d DCA 1992), review denied, 613 So.2d 8 (Fla.1992). This opinion shall become effective immediately, notwithstanding the filing of any motion for rehearing.